Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the black/dark gray shaded drawings and the photographs do not clearly depict their subjects.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 4-7, 11, 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains two phrases set apart by parentheses. If their respective limitations are intended to be part of the claim, the parentheses should be omitted. In line 3, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Also in line 3, “the outer edges” and “the direction of current flow” both lack antecedent bases.
In claim 5, “a notch” is indefinite. Neither the specification (¶ 64) nor Figure 7 clearly identifies the “notch.” The notch is specified to be “at the center of the heater,” but Figure 7 does not show this. Claim 14 has the same deficiency.
In claim 6, “areas… at least 40%, 50%.., or at least 90% (or 50 to 97%) smaller than..,” is indefinite because it equivocates. It should be separated into at least three claims. Claims 7, 11, 12, 15 and 16 have the same deficiency. Also in claim 6, “the outer edges” lacks an antecedent basis.
In claim 12, line 2, the term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). At line 2, “were” evidently should instead be “where”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2015/0110477 to Ota et al (Ota).
As recited in claim 1, Ota discloses, at ¶ 64.., and Figures 1-3 & 52-58, a “spot heater, comprising: a sheet of resistive material [3m, 4j; see Figs. 53, 54 and ¶¶ 210-218] that comprises… areas [4j] of reduced cross-sectional area which… constrict current flow..; and an actuator for providing electrical current through the sheet,” the actuator being inherent since it is a car passenger warmer controlled by the passenger.
As recited in claim 2, the electrical heater of Ota has terminals (Fig. 2, el’ts 7, ¶ 80), which in operation are connected to an anode and a cathode.
As in claim 4, Ota discloses a resistive sheet in the form of a “bow-tie” (elements  3m & 4j in Figs. 52 & 53) “smaller… wherein the hottest spot occurs” (4j).
As in claim 5, “a notch is… in the resistive heating material,” forming the narrowed portion 4j.
 As recited in claim 6, Ota discloses “areas of reduced cross sections [4, that] have cross-sectional areas… at least 40%... smaller than” the larger peripheral portions (3, & see ¶ 89).
	As in claim 8, Ota discloses  “a plurality of… openings” (38, Fig. 56) in the sheet, “and… hot spots occur… between the… openings” (¶¶ 223-224).
	As in claim 9, the “openings [38] are voids” (ibid).
	And as recited in claim 11, Ota discloses “at least two… hot spots” (4, Fig. 2, ¶¶ 80-82).

Claim Rejections - 35 USC § 103
Claims 7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ota.
	As recited in claim 7, Ota at least suggests that a “temperature in a hot spot is at least 10… K hotter than other areas of the sheet,” since it supplies heat to the radiation parts (3, & see ¶¶ 83-84). The radiation parts (3) are not designed to generate heat (¶ 84), but to receive heat transferred from the heating parts (4). The heat transfer rate from heating parts (4) to radiation parts (3) depends on their temperature difference. Hence It would have been obvious to use a heating part, i.e. “hot spot,” temperature at least 10 K higher than the radiation part temperature, or “20, 50, 100, 200, or at least 300 K hotter,” than that of the radiation part, to expedite heat transfer to the radiation parts (3).
	Referring to claim 10, Ota does not mention filling the openings (38) with an insulating material; however, it would have been obvious to fill the holes with insulation, since this is a conventional manner of stabilizing such a perforated structure.
	As recited in claim 12, the sheet of resistive heating material at least suggested by Ota (see Figures 1, 2, 51 & 56) “has a surface area of at least 10… cm2… each hot spot has an area of at least 0.1… cm2; …a single sheet… comprises at least 10… openings [38] and 10… hot spots,” since these values would have been considered routinely in the course of selecting values appropriate to warming a car occupant.
	As recited in claim 13, although Ota does not discuss average temperature differences, a temperature of “hot spots at least 5 K greater than the average temperature of the sheet” would have been obvious since increasing the rate of transmission of heat to a passenger, via heat generated by the heating parts (4, “hot spots”) and transferred to the radiation parts (3), minimizes a chilly delay.
	Referring now to claim 14, ss discussed above in relation to claim 5, Ota discloses “a notch… in the resistive heating material,” forming the narrowed portion 4j.
 	Referring to claim 15, as discussed above in relation to claim 7, it would have been obvious to use a heating part, i.e. “hot spot,” temperature at least 10 K higher than the radiation part temperature, or “20, 50, 100, 200, or at least 300 K hotter,” than that of the radiation part, to expedite heat transfer to the radiation parts (3).
	While Ota does not expressly address a “hottest contiguous 10% of the sheet… at least 10… K hotter than the 50%... where the… sheet is coldest,” given the closely equivalent structure of the sheet disclosed by Ota, the claimed temperature distribution must be assumed to obtain.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/5/22